Page 1 of 6

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
FORT MYERS DIVISION

UNITED STATES OF AMERICA
V. Case Number: 2:19-cr-84-JLB-NPM

KYLE WILLIAM O’BRIEN USM Number: 72156-018

 

William W. Hanlon, Retained
210 N. Pierce St.
Tampa, FL 33602

JUDGMENT IN A CRIMINAL CASE

Defendant pleaded guilty to Count One of the Indictment. Defendant is adjudicated guilty of this offense:

Date Offense Count
Title & Section Nature of Offense Concluded Number(s)
18 U.S.C. §§ 2252(a)(2) and Distribution of Child Pornography April 24, 2019 One

(b)(1)

Defendant is sentenced as provided in pages 2 through 6 of this judgment. The sentence is imposed pursuant to the
Sentencing Reform Act of 1984.

Count 2 is dismissed on the motion of the United States, as per the Plea Agreement (Doc. 31).

IT IS ORDERED that Defendant must notify the United States Attorney for this district within 30 days of any change of
name, residence, or mailing address until all fines, restitution, costs and special assessments imposed by this judgment are
fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of any material change
in the defendant's economic circumstances.

Date of Imposition of Judgment:
May 28, 2021

AVR.

THOMAS P. BARBER
UNITED STATES DISTRICT JUDGE

Jone 2 2021

 

»

AO 245B (Rev. 09/19) Judgment in a Criminal Case
Page 2 of 6

Kyle William O’Brien
2:19-cr-84-JLB-NPM

IMPRISONMENT

Defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a total
term of 84-MONTHS.

The Court makes the following recommendations to the Bureau of Prisons:

e Incarceration at Coleman Correctional facility.

Defendant is remanded to the custody of the United States Marshal.

 

 

 

 

 

 

 

RETURN
| have executed this judgment as follows:
Defendant delivered on to
at _, with a certified copy of this judgment.
UNITED STATES MARSHAL
By:

 

Deputy U.S. Marshal

AO 245B (Rev. 09/19) Judgment in a Criminal Case
Page 3 of 6

Kyle William O’Brien
2:19-cr-84-JLB-NPM

oONn=

SUPERVISED RELEASE

The Court orders the defendant be on a LIFETIME TERM supervised release.

MANDATORY CONDITIONS

You must not commit another federal, state or local crime.

You must not unlawfully possess a controlled substance.

You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15
days of release from imprisonment and at least two periodic drug tests thereafter, as determined by the court.
Defendant shall cooperate in the collection of DNA, as directed by the probation officer.

Defendant must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. §
20901, et seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration
agency in the location where you reside, work, are a student, or were convicted of a- qualifying offense.

The defendant shall comply with the standard conditions that have been adopted by this court as well as any other

conditions on the attached page.

AO 245B (Rev. 09/19) Judgment in a Criminal Case
Page 4 of 6

Kyle William O’Brien
2:19-cr-84-JLB-NPM

STANDARD CONDITIONS OF SUPERVISION

As part of Defendant's supervised release, Defendant must comply with the following standard conditions of supervision.
These conditions are imposed because they establish the basic expectations for Defendant's behavior while on
supervision and identify the minimum tools needed by probation officers to keep informed, report to the court about, and
bring about improvements in Defendant’s conduct and condition.

1.

10.

11.
12.

13.

Defendant must report to the probation office in the federal judicial district where Defendant is authorized to reside
within 72 hours of Defendant's release from imprisonment, unless the probation officer instructs Defendant to report
to a different probation office or within a different time frame.

After initially reporting to the probation office, Defendant will receive instructions from the court or the probation
officer about how and when Defendant must report to the probation officer, and Defendant must report to the
probation officer as instructed.

Defendant must not knowingly leave the federal judicial district where Defendant is authorized to reside without first
getting permission from the court or the probation officer.

Defendant must answer truthfully the questions asked by Defendant's probation officer

Defendant must live at a place approved by the probation officer. If Defendant plans to change where Defendant
lives or anything about Defendant's living arrangements (such as the people Defendant lives with), Defendant must
notify the probation officer at least 10 days before the change. If notifying the probation officer in advance is not
possible due to unanticipated circumstances, Defendant must notify the probation officer within 72 hours of
becoming aware of a change or expected change.

Defendant must allow the probation officer to visit Defendant at any time at Defendant's home or elsewhere, and
Defendant must permit the probation officer to take any items prohibited by the conditions of Defendant's
supervision that the probation officer observes in plain view.

Defendant must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation
officer excuses Defendant from doing so. If Defendant does not have full-time employment Defendant must try to
find full-time employment, unless the probation officer excuses Defendant from doing so. If Defendant plans to
change where Defendant works or anything about Defendant's work (such as Defendant's position or Defendant's
job responsibilities), Defendant must notify the probation officer at least 10 days before the change. If notifying the
probation officer at least 10 days in advance is not possible due to unanticipated circumstances, Defendant must
notify the probation officer within 72 hours of becoming aware of a change or expected change.

Defendant must not communicate or interact with anyone Defendant knows is engaged in criminal activity. If
Defendant knows someone has been convicted of a felony, Defendant must not knowingly communicate or interact
with that person without first getting the permission of the probation officer.

If Defendant is arrested or questioned by a law enforcement officer, Defendant must notify the probation officer
within 72 hours.

Defendant must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous
weapon (i.e., anything that was designed, or was modified for, the specific purpose of causing bodily injury or death
to another person, such as nunchakus or tasers).

Defendant must not act or make any agreement with a law enforcement agency to act as a confidential human
source or informant without first getting the permission of the court.

If the probation officer determines that Defendant poses a risk to another person (including an organization), the
probation officer may require Defendant to notify the person about the risk and Defendant must comply with that
instruction. The probation officer may contact the person and confirm that Defendant has notified the person about
the risk.

Defendant must follow the instructions of the probation officer related to the conditions of supervision.

U.S. Probation Office Use Only

A.U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written
copy of this judgment containing these conditions. For further information regarding these conditions, see Overview of
Probation and Supervised Release Conditions, available at: www.uscourts.gov.

Defendant's Signature: Date:

 

AO 245B (Rev. 09/19) Judgment in a Criminal Case
Page 5 of 6

Kyle William O’Brien
2:19-cr-84-JLB-NPM

ADDITIONAL CONDITIONS OF SUPERVISED RELEASE

1. Defendant shall participate in a substance abuse program (outpatient and/or inpatient) and follow the probation
officer’s instructions regarding the implementation of this court directive. Further, Defendant shall contribute to the
costs of these services not to exceed an amount determined reasonable by the Probation Office’s Sliding Scale for

Substance Abuse Treatment Services. During and upon completion of this program, Defendant is directed to submit
to random drug testing.

2. Defendant shall participate in a mental health program specializing in sex offender treatment and submit to
polygraph testing for treatment and monitoring purposes. Defendant shall follow the probation officer’s instructions
regarding the implementation of this court directive. Further, Defendant shail contribute to the costs of such
treatment and/or polygraphs not to exceed an amount determined reasonable by the Probation Officer base on
ability to pay or availability of third-party payment and in conformance with the Probation Office’s Sliding Scale for
Treatment Services.

3. Defendant shall register with the state sexual offender registration agency(s) in any state where you reside, visit,
are employed, carry on a vocation, or are a student, as directed by Defendant's probation officer. The probation
officer will provide state officials with all information required under Florida sexual predator and sexual offender
notification and registration statutes (F.S.943.0435) and/or the Sex Offender Registration and Notification Act (Title
| of the Adam Walsh Child Protection and Safety Act of 2006, Public Law 109-248), and may direct Defendant to
report to these agencies personally for required additional processing, such as photographing, fingerprinting, and
DNA collection.

4. Defendant shall have no direct contact with minors (under the age of 18) without the written approval of the probation
officer and shall refrain from entering into any area where children frequently congregate, including: schools,
daycare centers, theme parks, playgrounds, etc.

5. Defendant is prohibited from possessing, subscribing to, or viewing, any video, magazine, or literature depicting
children in the nude and/or in sexually explicit positions.

6. Defendant shall not possess or use a computer with access to any online service at any location (including
employment) without written approval from the probation officer. This includes access through any Internet service
provider, bulletin board system, or any public or private computer network system. Defendant shall permit routine
inspection of Defendant's computer system, hard drives, and other medial storage materials, to confirm adherence
to this condition. This inspection shall be no more intrusive than is necessary to ensure compliance with this
condition. Defendant shall inform Defendant's employer, or other third party who may be impacted by this condition,
of this computer-related restriction and the computer inspection provision of the condition.

7. Defendant shall submit to a search of Defendant’s person, residence, place of business, any storage units under
Defendant's control, computer, or vehicle, conducted by the United States Probation Officer at a reasonable time
and in a reasonable manner, based upon reasonable suspicion of contraband or evidence of a violation of a
condition of release. Failure to submit to a search may be grounds for revocation. Defendant shall inform any other
residents that the premises may be subject to a search pursuant to this condition.

8. Defendant shall submit to random drug testing, not to exceed 104 tests per year.

AO 245B (Rev. 09/19) Judgment in a Criminal Case
Page 6 of 6

Kyle William O’Brien
2:19-cr-84-JLB-NPM

CRIMINAL MONETARY PENALTIES

Defendant shall pay the following total criminal monetary penalties under the schedule of payments set forth in
the Schedule of Payments.

Assessment AVAA Assessment! JVTA Assessment? Fine Restitution

TOTALS $100.00 $0.00 $0.00 WAIVED $0.00

SCHEDULE OF PAYMENTS

Special assessment shall be paid in full and is due immediately.

Having assessed Defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:
Unless the court has expressly ordered otherwise in the special instructions above, if this judgment imposes a period of
imprisonment, payment of criminal monetary penalties shall be due during the period of imprisonment. All criminal monetary
penalties, except those payments made through the Federal Bureau of Prisons’ Inmate Financial Responsibility Program,
are made to the clerk of the court, unless otherwise directed by the court, the probation officer, or the United States attorney.
Defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.
Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) AVAA
assessment, (5) fine principal, (6) fine interest, (7) community restitution, (8) JVTA assessment, (9) penalties, and (10)

costs, including cost of prosecution and court costs.

FORFEITURE

Defendant shall forfeit to the United States those assets previously identified in the Indictment, Plea Agreement and
Order of Forfeiture, that are subject to forfeiture. Specifically, identified as follows:

e Apple iPhone 7, model A1660, serial number F71VWGXJHG6W

 

1 Amy, Vicky, and Andy Child Pornography Victim Assistance Act of 2018, Pub. L. No. 115-299.
2 Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.

AO 245B (Rev. 09/19) Judgment in a Criminal Case
